DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (GB 2,572,581) in view of JP 2010-42859.  Evans teaches a resin container 99 (thermoplastic; page 1 lines 6-8) for a water server, which is capable of accommodating a predetermined amount of liquid (in cavity defined by 3-5) and has flexibility (compressible zone; figure 1b), the container 99 being crushed (figure 1b) with draining of the liquid (page 5 lines 11-15), the container comprising an upper surface portion .
Evans discloses the claimed invention except for the corners being rounded.  JP 2010-42859 teaches that it is known to provide a polygonal container with rounded corners (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Evans with the corners being rounded, as taught by JP 2010-42859, in order to give the container a more decorative appearance and to better conform to the user’s hand when carrying the container.

Regarding claim 2, an elongated second folding deformation inducing portion is formed on the round (as modified above) corner surface portion (figure 5a), and wherein, when the container is viewed from the side surface portion side such that the central axis and the round corner surface portion overlap with each other(figure 1a), the second folding deformation inducing portion is oblique with respect to the central axis at an inclination different from an inclination of the first folding deformation inducing portion with respect to the central axis (figure 5a and at 16 in figure 6a).



Regarding claim 5, an elongated third folding deformation inducing portion is formed on the round corner surface portion (figure 6a), and wherein, when the container is viewed from the side surface portion side such that the central axis and the round corner surface portion overlap with each other (figure 1a), the third folding deformation inducing portion is orthogonal to the central axis (between elements 44 and 45).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (GB 2,572,581) in view of JP 2010-42859, as applied to claim 2 above, and further in view of JP2002-326619.  Regarding claim 4, the container is viewed from the side surface portion side such that the central axis and the round corner surface portion overlap with each other (figure 1a), in a trapezoid in which the first folding deformation inducing portion 16 and the second folding deformation inducing portion 16 serve as legs, a line (between 44 and 45) connecting end portions of the first folding deformation inducing portion and the second folding deformation inducing portion on the upper surface portion side serves as an upper base, and a line (below 45) connecting end portions of the first folding deformation inducing portion and the second folding deformation inducing portion on a bottom surface portion side serves as a lower base, the upper base and the lower base are orthogonal to the central axis (figure 6a).
 The modified container of Evans discloses the claimed invention except for height of the trapezoid closest to the upper surface portion is greater than a height of the trapezoid closest to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the folding lines.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736